Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  130279 	                                                                                            Michael F. Cavanagh
  & (15)                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v      	                                                         SC: 130279
                                                                   COA: 266972
                                                                   Ingham CC: 03-001213-FH
  ANTONIO BRIDGES,

             Defendant-Appellant.   

  _________________________________________/ 


         On order of the Court, the motion for immediate consideration is DENIED. The
  application for leave to appeal the December 20, 2005 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2006                      _________________________________________
         l0320                                                                Clerk